DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-26 is/are pending.  Claim(s) 6-10 and 12-26 is/are withdrawn.  

Election/Restrictions
Applicant's election with traverse of Species 1, Sub-species 1-1, Sub-species 1-3, and Species 8 in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that (1) due to the overlapping nature (shared features) of one or more of the noted species no restriction requirement should be made and (2) it has not been established that a different search would not be required for the different species.  This is not found persuasive because (1) It is the differences between the species that requires the election.  These differences are described in the 9/21/2021 Requirement for Restriction and (2) Each differing feature represent the differing searches needed (at least text/keyword) to identify art having each respective feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 and 12-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species and Sub-species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/25/2022.
Applicant indicated claim 4 as withdrawn.  Claim 4 is not drawn to any non-elected species and is therefore not withdrawn and examined herein. 
Applicant indicated claim 7 as not-withdrawn .  Claim 7 is drawn to non-elected sub-species 1-4 and is therefore withdrawn herein. 
Claim 8 depends from claim 7 and is therefore withdrawn herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White Jr, et al (White) (US 2005/0004598 A1).
Regarding Claim 1, White teaches a device for stabilizing a lumen in an open position (e.g. abstract, Figures 2-3), comprising:
a core  having a longitudinal axis along a length of the core (e.g. Figures 2-3, #11); and 
support elements secured to the core (e.g. Figures 2-3, #s 24/28), extending along at least a portion of the core (e.g. Figures 2-3), extending in a radially outward direction from the core (e.g. Figures 2-3). 
Regarding Claim 2, the core is comprised of twisted filaments (e.g. Figures 3a-b) that are comprised of a metal wire (e.g. Figures 2-3, [0049]).
Regarding Claim 3, the support element are bristles (e.g. Figures 2-3). 
Regarding Claim 4, the bristles spiral around the core along at least a portion of the length of the core (e.g. Figure 2). 
Regarding Claim 5, at least a portion of the bristles have flattened ends (e.g. Figures 3a-b; in both views the radially outward ends of the bristles are flat, in a cross section perpendicular to the longitudinal axis of each bristle). 
Regarding Claim 11, the core comprises helically coiled ends (e.g. Figure 2, the helical shape extends the entire length of the core and therefore the ends are coiled). 

Relevant Prior Art
US 2016/0166257 A1 to Allen, et al:  in Figures 59-64, there is a lumen stabilizing device having a twisted wire core and bristles (support elements) that extend radially outward from the core.  The overall device is helically wound, [0428].
WO 2016/041961 A2 to Allen, et al:  in Figures 15(c), 21-23, 25-27, there is a lumen stabilizing device having a twisted wire core and bristles (support element) that extend radially outward from the core.  
US 2013/0204278 A1 to Cully, et al: Figures 8B, 9A, 10A-B, 14, there is a lumen stabilizing device having a twisted wire core and bristles (support element) that extend radially outward from the core.  There is an embodiment where the bristles are positioned helically around the core and along the longitudinal length of the device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/16/2022